Order entered August 10, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00084-CR

                              RICHARD RICHARD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-20795-V

                                          ORDER
       Appellant’s July 29, 2016 second motion for an extension of time to file his brief and

August 5, 2016 motion to accept brief tendered are GRANTED. Appellant’s brief received by

the Clerk on August 5, 2016 is deemed timely filed.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE